DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest an aluminum nitride powder having: a cumulative volume 50% particle diameter (D50) in its particle size distribution that is measured as specified in present independent claim 1; a ratio of cumulative volume 90 % particle diameter D90 to D50 (D90/D50) of 1.3 to 3.5; and a BET specific surface area of 0.4 to 6.0 m/g, wherein the aluminum nitride powder has an upper limit particle diameter at which a produce linear mark is not more than 5 times as large as D90 when formed in a paste by mixing the powder with a specific silicone oil in accordance with the recitation in claim 1.
The closest prior art are (US 2015/0086467 A1 to Fukunaga et al., published March 26, 2015), which was cited by Applicant in its IDS filed Sept. 6, 2019, and Mohri (USPN 5,646,078 A to Mohri et al., issued July 8, 1997).
Fukunaga discloses a method for producing an aluminum nitride (AlN) powder by using a raw powder having an average particle diameter of not more than 5 microns, preferably 0.3 to 2 microns and wherein the resulting AlN powder has a specific surface area of 100 m2/g, more preferably 2 to 50 m2/g. (abstract; [0018]; [0024] to [0029]).  In Table 1, Fukunaga discloses examples 1 and 2 of its AlN powder having average particles sizes of 5.1 and 6.3 microns, and BET surface areas of 1.02 and 0.83 m2/g, respectively (Examples 1 and 2, Table 1 on page 5).  
Mohri discloses an aluminum nitride powder comprising polycrystalline particles possessing clear ground boundaries, wherein the particles have: an agglomerated particle size of 0.5 to 100 microns when measured by a particle size distribution analyzer; and a ratio of a number average particle size calculated from a BET specific surface area of 1.1 to 3 m2/g, wherein the AlN powder is obtained by calcinating a powder consisting essentially of α -alumina particles that have a polyhedral shape and  a D/H ratio of 0.5 to 0.3, wherein D is a maximum particle size in a direction parallel to a hexagonal lattice plane, and H is a particle size in a direction perpendicular to said plane, and wherein said AlN said aluminum nitride powder has a BET specific surface area larger than that of a raw material alumina powder (abstract; col. 2, line 50 to col. 3, line 63; claim 1 of Mohri).  In example 2, the agglomerated particle size of the resultant AlN powder particles is 4.1 microns and the powder’s BET surface area is 1.5 m2/g (col. 7, line 59 to col. 8, line 20).
However, although Fukunaga and Mohri disclose AlN powders having an average particle size and BET surface areas that fall with the ranges for the particle diameter and surface areas recited in present independent claim 1, they do not teach or suggest the particle size distribution properties recited therein, such as the ALN powder particulates having a cumulative volume 50% particle diameter (D50) of 0.5 to 7 microns with a ratio of cumulative volume 90 % particle diameter D90 to D50 of 1.3 to 3.5.  Nor does the prior art teach its respective AlN powders possessing an upper limit particle diameter at which a linear mark is produced is not more than 5 times as large as D90 when formed in a paste by mixing with a specific silicone oil in accordance with the recitation in present claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

June 18, 2022